EJECTMENT for two tracts of land called Williams-ton and The Ponds, lying in Kent County.
At the Assises held for Kent County in May, 1735, the Court gave in charge to the Jury, that traditional evidence *85of what an ancestor of the plaintiff, who was seised of the ......, lands in question fifty years ago, at that time did say concerning the bounds of those lands, might be given in evidence to the Jury, and the weight of it left to the Jury.
Dulany, for plaintiff.
The Court also ruled, that the plaintiff should he admitted to prove to the Jury by a witness, what John Beck, a deceased person, did on affirmation declare, before commissioners duly appointed to examine witnesses according to the late act of Assembly, to perpetuate the memory of bounds of the land in question, though the registry of the said affirmation was produced in Court; the matter so declared by the witness not being repugnant to the matter in the registered affirmation.
The defendant excepted.
The Provincial Court, at this term, gave judgment for the plaintiff. The defendant appealed to the Court of Appeals.
Lib. E. J. No. 2. fol. 16.
At March Term, 1736, the appeal was struck off of the appeal docket.